





SECOND AMENDMENT TO SENIOR SECURED SUPERPRIORITY PRIMING DEBTOR-IN-POSSESSION
CREDIT AGREEMENT
This SECOND AMENDMENT TO SENIOR SECURED SUPERPRIORITY PRIMING
DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Amendment”), dated as of June 12,
2019 (the “Amendment Effective Date”), is entered into among SOUTHCROSS ENERGY
PARTNERS, L.P., a Delaware limited partnership (the “Borrower”) and the
undersigned Lenders (as defined below) (the “Consenting Lenders”) and
acknowledged by Wilmington Trust, National Association, as agent for the Lenders
(in such capacity, the “DIP Agent”). Unless otherwise defined herein, all
capitalized terms used herein that are defined in the Credit Agreement (as
defined below) shall have the meanings given such terms in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, the DIP Agent, and the financial institutions party
thereto as lenders (the “Lenders”) are parties to that certain Senior Secured
Superpriority Priming Debtor-in-Possession Credit Agreement, dated as of April
3, 2019 (as amended, restated, supplemented or otherwise modified on or before
the Amendment Effective Date, including by that certain First Amendment to
Senior Secured Superpriority Priming Debtor-In-Possession Credit Agreement,
dated as of May 20, 2019, the “Credit Agreement”, and as amended by this
Amendment, the “Amended Credit Agreement”);
WHEREAS, pursuant to the Credit Agreement, the Lenders have made Loans to the
Borrower and provided certain other credit accommodations to the Borrower;
WHEREAS, in accordance with Section 8.23(e) of the Credit Agreement, the Loan
Parties are pursuing a Section 363 Sale; and
WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto have agreed to amend the Credit Agreement in the manner set forth below.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, the Borrower and the
Consenting Lenders hereby agree as follows:
SECTION 1.    Amendment. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, effective as of the
Amendment Effective Date:


1.1.    Section 1.02 of the Credit is hereby amended by:


(a)
Adding the following definitions thereto in appropriate alphabetical order:



“Sale Approval Order” shall have the meaning assigned to such term in Section
8.23(f).”
(b)
Amending and restating the following definitions in their entirety as follows:



“Bid Deadline” shall have the meaning assigned to such term in Section 8.23(f).
“Section 363 Sale” means a sale of all or substantially all of the assets and
business of the Loan Parties (which may include multiple sales of separate lots
through partial bids that in the aggregate result in a sale of all or
substantially all of the assets and business of the Loan Parties)





--------------------------------------------------------------------------------





conducted pursuant to Section 363 of the Bankruptcy Code (it being understood,
for the avoidance of doubt, that the Loan Parties may sell the Properties listed
on Schedule 9.11 pursuant to Section 9.11(j) and the Net Sale Proceeds thereof
shall be applied in accordance with Section 3.04(b)(ii)).”
1.2.    Section 3.04(b) is hereby amended by replacing the parenthetical “(if
any)” set forth in the lead-in sentence thereof with the following: “(as further
modified by the Bid Procedures Order)”.


1.3.    Section 8.23(f) of the Credit Agreement is hereby amended and restated
in its entirety as follows:


“(f)    If, pursuant to Section 8.23(e), a Section 363 Sale is pursued:
(i)Not later than 55 days after the Petition Date, the Loan Parties shall have
filed a motion in the Bankruptcy Court in form and substance acceptable to the
Required Lenders, seeking approval of (a) the Section 363 Sale, and (b) bidding
procedures (the “Bid Procedures”) and related relief in connection with the
Section 363 Sale (the “Bid Procedures and Sale Motion”).


(ii)Not later than 80 days after the Petition Date, (a) the Loan Parties shall
have scheduled a hearing on the Bid Procedures Motion, and (b) the Loan Parties
shall have obtained entry of an order, in form and substance acceptable to the
Required Lenders (the “Bid Procedures Order”), approving the Bid Procedures and
setting dates for the hearings to approve the Section 363 Sale.


(iii)Not later than 115 days after the Petition Date, the Loan Parties shall
have established the final deadline to receive qualified bids, and shall have
received such qualified bids (the “Bid Deadline”).


(iv)Not later than 61 days after the Bid Deadline, the Loan Parties shall have
obtained entry of a Final Order by the Bankruptcy Court (the “Sale Approval
Order”) in respect of the Section 363 Sale of the assets, equity and/or
membership interests of the Loan Parties not previously sold, in form and
substance acceptable to the Required Lenders in all respects.


(v)Not later than the earlier of (i) 30 days after entry of the Sale Approval
Order and (ii) the Maturity Date, the Loan Parties shall have discharged the DIP
Term Loans and Roll-Up Loans by payment of such DIP Term Loans and Roll-Up Loans
in full, in cash (subject to the Wind-Down Budget).”


1.4.    Schedule 9.11 is hereby amended and restated in its entirety as set
forth on Annex I attached hereto.







--------------------------------------------------------------------------------





SECTION 2.    Fees and Expenses. The Borrower shall pay to the DIP Agent and the
Lender Professionals all reasonable fees and reimbursements due and owing to the
DIP Agent or the Lender Professionals in connection with this Amendment
including, without limitation, all reasonable and documented fees and expenses
incurred by the DIP Agent (including, without limitation, reasonable fees and
expenses of counsel to the DIP Agent) or the Lender Professionals in the
preparation, execution, review and negotiation of this Amendment and any other
related documents.


SECTION 3.    Representations and Warranties. The Borrower hereby represents and
warrants to each Lender that:


3.1.    Due Authorization, No Conflicts. The execution, delivery and performance
by the Borrower of this Amendment and the Amended Credit Agreement are within
the Borrower’s limited partnership powers, have been duly authorized by
necessary action, require no action by or in respect of, or filing with, any
governmental body, agency or official (other than filings with the SEC required
under applicable law) and do not violate or constitute a default under any
provision of applicable law or any material agreement binding upon the Borrower
or any of its Subsidiaries, or result in the creation or imposition of any Lien
upon any of the assets of the Borrower or any of its Subsidiaries.


3.2.    Validity and Binding Effect. Each of this Amendment and the Amended
Credit Agreement constitutes the valid and binding obligations of the Borrower
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditor’s rights generally, and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or law.


3.3.    No Defense. The Borrower has no defenses to (a) payment, counterclaims
or rights of set-off with respect to the Secured Obligations on the date hereof
or (b) the validity, enforceability or binding effect against the Borrower of
the Amendment or the Amended Credit Agreement or any of the other Loan Documents
or any Liens intended to be created thereby.


SECTION 4.    Miscellaneous.


4.1.    Reservation of Rights. No failure or delay on the part of DIP Agent or
any Lender to exercise any right or remedy under the Amended Credit Agreement,
any other Loan Document or applicable law shall operate as a consent to or
waiver thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of any right or remedy, all of which are
cumulative and are expressly reserved.


4.2.    Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the other Loan Documents shall,
except as amended and modified hereby, remain in full force and effect and are
hereby ratified and confirmed. Each Loan Party hereby extends the Liens securing
the Secured Obligations until the Secured Obligations have been paid in full,
and agrees that this Amendment and the amendments and modifications herein
contained shall in no manner affect or impair the Secured Obligations or the
Liens securing payment and performance thereof.


4.3.    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.







--------------------------------------------------------------------------------





4.4.    Counterparts. This Amendment may be executed in counterparts, all of
which taken together shall constitute one and the same instrument. Delivery of a
counterpart by facsimile or other electronic transmission (e.g., .pdf) shall be
effective as delivery of a manually executed original counterpart.


4.5.    Complete Agreement. THIS AMENDMENT, THE AMENDED CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


4.6.    Release. The Borrower and each other Loan Party on their own behalf and
on behalf of their predecessors, successors, heirs, legal representatives and
assigns (collectively, the “Releasing Parties”), hereby acknowledge and
stipulate that as of the Amendment Effective Date, none of the Releasing Parties
has any known claims or known causes of action of any kind whatsoever against
the DIP Agent, any other Secured Party or any of their officers, directors,
employees, agents, attorneys, affiliates or representatives, or against any of
their respective predecessors, successors, or assigns (each of the foregoing,
collectively, the “Released Parties”). Each of the Releasing Parties hereby
forever releases, remises, discharges and holds harmless the Released Parties,
from any and all known claims, causes of action, demands, and liabilities of any
kind whatsoever, whether direct or indirect, fixed or contingent, liquidated or
nonliquidated, disputed or undisputed, which any of the Releasing Parties has or
may acquire in the future relating in any way to any event, circumstance,
action, or failure to act arising, taken or not taken in connection with this
Amendment or the Amended Credit Agreement from the beginning of time through the
Amended Effective Date.


4.7.    Covenant Not to Sue. Each of the Borrower and the other Loan Parties, on
its own behalf and on behalf of the Releasing Parties, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any claim released,
remised and discharged by Borrower or such other Loan Party pursuant to Section
4.6 hereof.


4.8.    No Implied Waivers. No failure or delay on the part of the DIP Agent or
the Lenders in exercising, and no course of dealing with respect to, any right,
power or privilege under this Amendment, the Amended Credit Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Amendment, the
Amended Credit Agreement or any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege,
all of which are cumulative and are expressly reserved. Except for the
amendments set forth in Section 1, nothing contained in this Amendment shall be
deemed a consent to or waiver of, or a commitment or obligation on the part of
the DIP Agent or the Lenders to any future consent to or waiver of, any other
action or inaction on the part of the Borrower or any other Loan Party that
constitutes (or would constitute) a violation of or departure from any covenant,
condition or other obligation of the Loan Parties under the Credit Agreement and
the other Loan Documents. Any such waivers or consents must be specifically
agreed to in writing in accordance with Section 12.02 of the Amended Credit
Agreement.


4.9.    Arms-Length/Good Faith; Review and Construction of Documents. This
Amendment has been negotiated at arms-length and in good faith by the parties
hereto. The Borrower (a) has had the opportunity to consult with legal counsel
of its own choice and has been afforded an opportunity to review this Amendment
with its legal counsel, (b) has reviewed this Amendment and fully understands
the effects thereof and all terms and provisions contained in this Amendment,
and (c) has executed this Amendment of its own free will and volition.
Furthermore, the Borrower acknowledges that (i) this Amendment shall be





--------------------------------------------------------------------------------





construed as if jointly drafted by the Borrower and the Lenders, and (ii) the
recitals contained in this Amendment shall be construed to be part of the
operative terms and provisions of this Amendment.


4.10.    Interpretation. Wherever the context hereof shall so require, the
singular shall include the plural, the masculine gender shall include the
feminine gender and the neuter and vice versa. The headings, captions and
arrangements used in this Amendment are for convenience only, shall not affect
the interpretation of this Amendment, and shall not be deemed to limit, amplify
or modify the terms of this Amendment, nor affect the meaning thereof.


4.11.    Severability. In case any one or more of the provisions contained in
this Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this Amendment shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.


4.12.    Reference to Credit Agreement. From and after the Amendment Effective
Date, (i) the term “Agreement” in the Amended Credit Agreement, and all
references to the “Credit Agreement” in any other Loan Document, shall mean the
Credit Agreement, as amended by this Amendment, and (ii) the term “Loan
Documents” in the Credit Agreement and the other Loan Documents shall include,
without limitation, this Amendment and the Amended Credit Agreement.


4.13.    Loan Documents. The Borrower and the Loan Parties acknowledge and agree
that this Amendment is a Loan Document.


4.14.    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.


4.15.    Direction. The Lenders party hereto, constituting the Required Lenders,
hereby (i) direct the DIP Agent to execute and deliver this Amendment and (ii)
acknowledge and agree that the provisions of Section 11.04 (Exculpatory
Provisions) and Section 12.03 (Expenses; Indemnity; Damage Waiver) of the Credit
Agreement shall apply to all actions taken by the DIP Agent in connection with
this Amendment.


[Signature Pages Follow]





































--------------------------------------------------------------------------------
























IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.
BORROWER:
 
 
SOUTHCROSS ENERGY PARTNERS, L.P.
 
 
 
 
 
 
 
 
By:
Southcross Energy Partners GP, LLC its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael B. Howe
 
 
 
Name:
Michael B. Howe
 
 
 
Title:
Senior Vice President and CFO
 
 
 
 
 





























































Signature Page for Second Amendment to DIP Credit Agreement





--------------------------------------------------------------------------------







[Lender Signature Pages on File with the DIP Agent]


























































































































Signature Page for Second Amendment to DIP Credit Agreement





--------------------------------------------------------------------------------





ACKNOWLEDGED BY:
 
 
 
 
 
 
WILMINGTON TRUST, NATIONAL
 
 
 
ASSOCIATION, as DIP Agent


 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nicole Kroll
 
 
 
Name:
Nicole Kroll
 
 
 
Title:
Assistant Vice President
 
 
 
 
 



































































































Signature Page for Second Amendment to DIP Credit Agreement







--------------------------------------------------------------------------------





Each of the undersigned (i) consents and agrees to this Amendment, and (ii)
agrees that the Loan Documents to which it is a party (including, without
limitation, the Senior Secured Superpriority Priming Debtor-in-Possession
Guaranty and Collateral Agreement dated as of April 3, 2019, as applicable)
shall remain in full force and effect and shall continue to be the legal, valid
and binding obligation of the undersigned, enforceable against it in accordance
with its terms.
 
 
 
CONSENTED. ACKNOWLEDGED AND AGREED TO BY:
 
 
 
 
 
 
 
SOUTHCROSS ENERGY FINANCE CORP.
 
 
 
SOUTHCROSS ENERGY OPERATING, LLC
 
 
 
SOUTHCROSS ENERGY LP LLC
 
 
 
SOUTHCROSS ENERGY GP LLC
 
 
 
SOUTHCROSS DELTA PIPELINE LLC
 
 
 
SOUTHCROSS ALABAMA PIPELINE LLC
 
 
 
SOUTHCROSS NUECES PIPELINES LLC
 
 
 
SOUTHCROSS PROCESSING LLC
 
 
 
FL RICH GAS SERVICES GP, LLC
 
 
 
T2 EF COGENERATION HOLDINGS, LLC
 
 
 
T2 EF COGENERATION LLC
 
 
 
FL RICH GAS UTILITY GP, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael B. Howe
 
 
 
Name:
Michael B. Howe
 
 
 
Title:
Senior Vice President and CFO
 
 
 
 
 





















































Signature Page for Second Amendment to DIP Credit Agreement





--------------------------------------------------------------------------------





 
 
 
SOUTHCROSS CCNG GATHERING LTD.
 
 
 
SOUTHCROSS CCNG TRANSMISSION LTD.
 
 
 
SOUTHCROSS GULF COAST
 
 
 
      TRANSMISSION LTD.
 
 
 
SOUTHCROSS MISSISSIPPI PIPELINE, L.P.
 
 
 
SOUTHCROSS MISSISSIPPI GATHERING,
 
 
 
      L.P.
 
 
 
SOUTHCROSS ALABAMA GATHERING
 
 
 
      SYSTEM, L.P.
 
 
 
SOUTHCROSS MIDSTREAM SERVICES, L.P.
 
 
 
SOUTHCROSS MARKETING COMPANY
 
 
 
      LTD.
 
 
 
SOUTHCROSS NGL PIPELINE LTD.
 
 
 
SOUTHCROSS GATHERING LTD.
 
 
 
SOUTHCROSS MISSISSIPPI INDUSTRIAL
 
 
 
      GAS SALES, L.P.
 
 
 
 
 
 
 
 
By:
Southcross Energy GP LLC, as general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael B. Howe
 
 
 
Name:
Michael B. Howe
 
 
 
Title:
Senior Vice President and CFO
 
 
 
 
 

























































Signature Page for Second Amendment to DIP Credit Agreement





--------------------------------------------------------------------------------





 
 
 
FL RICH GAS SERVICES, LP
 
 
 
 
 
 
 
By:
FL Rich Gas Services GP, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael B. Howe
 
 
 
Name:
Michael B. Howe
 
 
 
Title:
Senior Vice President and CFO
 
 
 
 
 









 
 
 
FL RICH GAS UTILITY, LP
 
 
 
SOUTHCROSS TRANSMISSION, LP
 
 
 
 
 
 
 
 
By:
FL Rich Gas Utility GP, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael B. Howe
 
 
 
Name:
Michael B. Howe
 
 
 
Title:
Senior Vice President and CFO
 
 
 
 
 





















































Signature Page for Second Amendment to DIP Credit Agreement








--------------------------------------------------------------------------------





Annex I


Schedule 9.11
Asset Sales
1.
Sale by Southcross Alabama Pipeline, LLC to Urban Fund II, L.P., Urban Oil and
Gas Partners B-1, L.P., and Urban Oil and Gas Group, LLC of certain compressor
stations and associated equipment.



2.
Sale by Southcross Energy GP LLC and Southcross Energy LP LLC of (i) all of the
equity and membership interests in Southcross Alabama Pipeline LLC (the “Alabama
Business”) and/or all or substantially all of the assets of the Alabama Business
and/or (ii) all of the equity and membership interests in Southcross Mississippi
Pipeline, L.P., Southcross Delta Pipeline LLC, Southcross Mississippi Industrial
Gas Sales, L.P., Southcross Midstream Services, L.P. and Southcross Mississippi
Gathering L.P. (collectively the “Mississippi Business”) and/or all or
substantially all of the assets of the Mississippi Business.



3.
Sale by the Loan Parties of that certain 60.8 mile 16-inch pipeline between San
Diego in Duval County, Texas and Corpus Christi in San Patricio County, Texas.






